                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      No. 2:18 CR 126
                                        )
ROY BEASLEY                             )

                                      ORDER

      Defendant moved to suppress evidence. (DE # 15.) This court referred the matter

to Magistrate Judge Joshua P. Kolar for a report and recommendation (DE # 25), who

conducted an evidentiary hearing (DE # 28) and subsequently recommended denial of

the motion to suppress (DE # 30). The parties were informed that they had 14 days

within which to file an objection to the report and recommendation, but that time

period has expired and no objections have been filed.

      Accordingly, the court now ADOPTS the report and recommendation (DE # 30)

and DENIES the motion to suppress (DE # 15).

                                        SO ORDERED.
      Date: June 27, 2019

                                        s/James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT
